DETAILED ACTION
The following is a first Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction

This application contains claims directed to the following patentably distinct species:
Species A: Fig. 6-7B
Species B: Fig. 8A-B
Species C: Fig. 9-10B
Species D: Fig. 11-12B
Species E: Fig. 13A-B
The species are independent or distinct because they illustrate varying embodiments of the deployment mechanism (gear(s)/rack(s), linkages, etc.). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 17 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Stephen DiLorenzo on October 26, 2022 a provisional election was made without traverse to prosecute the invention of Species C (Figs. 9-10), claims 17-18 & 20-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 & 25-30 are  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) & 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/802369, 62/051389, 62/051391 & 62/051394 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the benefit date of 9/17/2014.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The disclosure is objected to because of the following informalities: update the specification with an appropriate patent number for priority applications.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-18 & 20-24 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Young et al. (2006/0089635).
Concerning claim 17, as illustrated in Figs. 1-18, and particularly in Fig. 14, Young et al. disclose a deployment mechanism for a surgical instrument (deployment for exemplary probe 100; [0060]), comprising:
a first actuator operably coupled to a deployable component, the first actuator movable in a first direction from a first un-actuated position to a first actuated position to deploy the deployable component and in a second direction opposite the first direction from the first actuated position to the first un-actuated position to retract the deployable component (distal movement of first rack 108 causes distal array 102 to deploy and proximal movement of first rack 108 causes distal array 102 to retract; [0060]); and 
a second actuator operably coupled to the deployable component, the second actuator movable in the second direction from a second un-actuated position to a second actuated position to deploy the deployable component and in the first direction from the second actuated position to the second un-actuated position to retract the deployable component (proximal movement of rack 112 causes distal array 102 to deploy and distal movement of rack 112 causes distal array 102 to retract; [0060]), 
wherein movement of the first actuator between the first un-actuated position and the first actuated position effects movement of the second actuator between the second actuated position and the second un-actuated position (first rack 108 moves distally and causes second rack 112 to move proximally; [0060]), and 
wherein movement of the second actuator between the second un-actuated position and the second actuated position effects movement of the first actuator between the first actuated position and the first un-actuated position (second rack 112 moves distally and causes first rack 108 to move proximally; [0060]).
Concerning claim 18, Young et al. disclose the first and second actuators (108, 112) are linearly translated between the respective first and second un-actuated positions and the respective first and second actuated positions ([0060]; Fig. 14).
Concerning claim 20, Young et al. disclose the first and second actuators (108, 112) are coupled to one another via a gear (114) configured to convert movement of one of the first or second actuators (108, 112) in one of the first or second directions to movement of another of the first or second actuators (108, 112) in another of the first or second directions ([0060]; Fig. 14).  
Concerning claim 21, Young et al. disclose each of the first and second actuators (108, 112) includes a gear rack disposed in meshed engagement with the gear (114) ([0060]; Fig. 14).  
Concerning claim 22, Young et al. disclose the first and second actuators (108, 112) are linearly translated between the respective first and second un-actuated positions and the respective first and second actuated positions ([0060]; Fig. 14).  
Concerning claim 23, Young et al. disclose the deployable component (102) is directly engaged with one of the first (108) or second actuators ([0060]; Fig. 14).  
Concerning claim 24, Young et al. disclose the deployable component (102) is indirectly engaged with another of the first or second (112) actuators ([0060]; Fig. 14).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-18 & 20-24  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,039,592. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a deployment mechanism comprising first and second actuators coupled to a deployable component wherein movement of the first actuator effects movement of the second actuator between first and second actuated and un-actuated positions.


Conclusion
The Examiner notes to Applicant that the claims fail to recite that the actuators are located on an exterior of a housing of the surgical instrument. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kan (2014/0074138) teaches first and second rack actuators connected by a gear (Figs. 12A-D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794